                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

JONATHAN GILMER                                                                  PLAINTIFF

v.                               Case No. 2:18-cv-00055-KGB

UNION PACIFIC RAILROAD
COMPANY, PATRICK MCCORMACK,
and RICHARD GODUSH                                                            DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that the

action is dismissed with prejudice.

       It is so adjudged this 1st day of March, 2019.

                                                         _______________________________
                                                         Kristine G. Baker
                                                         United States District Judge
